943 F.2d 55
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Davis Otis SMITH, aka:  David P. McCaslin, David Adrian(Johnson) Smith, Plaintiff-Appellant,v.David L. CROSS, Trinity County District Attorney's Office,Trinity County Sheriff's Department, Defendants-Appellees.
No. 90-15591.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1991.*Decided Sept. 10, 1991.

Before CANBY, DAVID R. THOMPSON and TROTT, Circuit Judges.


1
MEMORANDUM**


2
David Otis Smith appeals pro se from the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action for damages.   The district court abstained from assuming jurisdiction over the action on the ground that it involved a child custody suit.   We review for an abuse of discretion,  Coats v. Woods, 819 F.2d 236, 237 (9th Cir.1987), and we affirm.


3
Federal courts should abstain from exercising jurisdiction over cases concerning domestic relations if the primary issue concerns the custody of the children or the status of the husband and wife.   Peterson v. Babbitt, 708 F.2d 465, 466 (9th Cir.1983) (per curiam);   accord Coats, 819 F.2d at 237.   Federal courts should abstain even if the case raises constitutional issues because


4
[t]he strong state interest in domestic relations matters, the superior competence of the state courts in settling family disputes because regulation and supervision of domestic relations within their borders is entrusted to the states, and the possibility of incompatible federal and state court decrees in cases of continuing judicial supervision by the state makes federal abstention in these cases appropriate.


5
Coats, 819 F.2d at 237 (quoting  Peterson, 708 F.2d at 466).


6
Here, Smith challenges actions by the district attorney and the sheriff's office regarding the custody and support of his son.   Because the case at its core involves a child custody dispute, the district court did not abuse its discretion in abstaining from assuming jurisdiction over the case.   See id.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3